758 N.W.2d 255 (2008)
Shola ABE, Plaintiff-Appellant,
v.
MICHIGAN STATE UNIVERSITY, Defendant-Appellee.
Docket No. 136999. COA No. 281651.
Supreme Court of Michigan.
December 10, 2008.

Order
On order of the Court, the application for leave to appeal the June 16, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. Costs of $250 are assessed against the plaintiff in favor of the defendant under MCR 7.316(D)(1) for filing a vexatious appeal. Plaintiff `Shola Abe is barred from submitting additional filings in this Court in non-criminal matters until he offers proof that he has paid all outstanding court-imposed sanctions.